Title: To John Adams from John Williams, 17 March 1800
From: Williams, John
To: Adams, John



Respected Sir
March 17th. 1800.

The inclosed Letter will be handed to you by Mr. Van Flick, as the Bearer alluded to in the Letter has been taken Sick, but as Mr. Van Flick is an intimate Acquaintance & Friend of mine, & his; you may confide to him any Thing you please for the assistance of the unfortunate Person, who was to be the Bearer of the inclosed Letter, and please to excuse my Freedom in applying to you, for to assist a good Christian & a peaceable Citizen—
I remain Sir / with the profoundest Respect / Your Friend / & humble servant


John WilliamsMinister of the Gospel